Citation Nr: 1719216	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  07-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety with depressed mood, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel






INTRODUCTION

The appellant served in the Army National Guard from July 1999 to April 2005 with active duty for training (ACDUTRA) from November 1999 to April 2000 and active duty service from January 3, 2005, to January 19, 2005, with various periods of inactive duty for training (INACDUTRA).

The record further indicates that she had a period of reserve service in July 2002, though this period of service has not been verified by the service department.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded this case to the RO for further development in October 2010, June 2012, July 2013, and November 2014; and it has now been returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has anxiety and depression that is as least as likely as not caused or aggravated by her service-connected polycystic ovarian syndrome (PCOS).


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder and anxiety disorder have been met.  38 U.S.C.A. §§, 1110, 1112, 1131, 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.3, 4.126, 4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A claim for secondary service connection automatically includes a claim for service connection on a direct and, by extension, presumptive basis.  DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the evidence of record supports a grant of service connection for an acquired psychiatric disorder.  First, there is evidence of a current disability. A letter in May 2006 from the Veteran's private psychologist diagnosed anxiety disorder NOS and major depressive disorder as a result of the Veteran's PCOS and linked them to her ongoing medical problems.  In March 2016, the psychologist reported that the Veteran suffered from mood issues with anxiety and depression due to her service-connected illness.  See 38 C.F.R. § 3.303(a).  Further, VA examinations in October 2013 and January 2016 note that the Veteran suffers from severe anxiety.  Additionally, the Veteran has consistently provided competent and credible reports about the symptoms and severity of her anxiety.

Second, the Veteran is service-connected for PCOS effective April 18, 2005.
See 38 C.F.R. § 3.310(a).

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current anxiety is proximately due to or the result of a service-connected disease or injury.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107.  Although there is evidence against the claim, a March 2016 private nexus opinion indicates that the Veteran's current anxiety is due to an altered body image and infertility resulting from her PCOS.  In formulating her opinion, the March 2016 private psychologist reviewed the Veteran's January 2016 VA examination and relied on her own expertise, knowledge, and training, along with ten years of experience treating the Veteran.  In addition, the examiner supported her opinion with a clear and thorough rationale.  Thus, the Board finds that the March 2016 private nexus opinion is of significant probative value.  This, along with the May 2006 opinion is certainly at least as persuasive as the negative evidence regarding the question of whether the Veteran's current anxiety and depressed mood are proximately due to or the result of her service-connected PCOS.

As the evidence is in relative equipoise, the benefit of the doubt is resolved in the Veteran's favor and service connection for major depressive disorder and an anxiety disorder is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for major depressive disorder and anxiety disorder is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


